Case 20-20364-JAD       Doc 66    Filed 08/04/20 Entered 08/04/20 14:55:59 Desc Main
                                  Document     Page 1 of 2              FILED
                                                                               8/4/20 2:18 pm
                                                                               CLERK
                                                                               U.S. BANKRUPTCY
                                                                               COURT - WDPA
                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In RE:
TASHA MARIE MCKENZIE                           )       DEFAULT O/E JAD
               Debtor                          )
                                               )       BANKRUPTCY NO. 20-20364-JAD
PEOPLES NATURAL GAS COMPANY,                   )
LLC                                            )       CHAPTER 13
                Movant,                        )
           vs.                                 )       RELATED TO DOC. NO. 50
TASHA MARIE MCKENZIE, and RONDA                )
J. WINNECOUR, ESQUIRE, Trustee                 )
                Respondents.                   )



                                     ORDER OF COURT

       AND NOW, to-wit, this 4th day of August, 2020, upon Motion of the Peoples Natural
Gas Company, LLC, service of the same upon Debtor and Debtor's Counsel and failure of the
same to Object or Respond, it is hereby ORDERED, ADJUDGED and DECREED that:

       1.        The Debtor has failed to pay their utility bills and/or security deposit to the
Peoples Natural Gas Company, LLC as and when they became due post petition. The Peoples
Natural Gas Company, LLC is entitled to be paid for this administrative claim and either to
terminate utility service to the Debtors or be granted adequate assurance of future payment.

        2.      The Court finds that continued utility service is necessary for an effective
reorganization by the Debtors. Therefore, the administrative claims of the Peoples Natural Gas
Company, LLC as set forth in the foregoing Motion are hereby allowed and are to be paid
through the Chapter 13 Plan. In addition, as further adequate assurance of payment, the Debtor
is hereby ordered to hereafter make the monthly budget payment for utility service provided by
Peoples Natural Gas Company, LLC through the Trustee as part of the Chapter 13 Plan. The
budget payment as of the date of this Order is $73.00. The total amount to be included in the
Plan, including budget and arrearages, is set forth in paragraph four (4) of this Order.


       3.      In order to pay the combined administrative claims and ongoing budget of the
Peoples Natural Gas Company, LLC, the Plan payment must be increased. Distribution to
Peoples Natural Gas Company, LLC must begin effective beginning in September of 2020.
Case 20-20364-JAD       Doc 66     Filed 08/04/20 Entered 08/04/20 14:55:59           Desc Main
                                   Document     Page 2 of 2



        4.     To provide for the claims allowed in this Order, and to provide the ongoing budget
as adequate assurance, the sum of $83.53 shall be distributed to the Movant, the Peoples Natural
Gas Company, LLC over the life of the Plan, and shall be paid at priority level three (3). The
Trustee is hereby authorized and directed to make immediate interim distribution of the funds due
to the Peoples Natural Gas Company, LLC.

         5.      If the ongoing budget required to maintain utility service to the Debtors should
increase significantly, the monthly amount due on this long term continuing debt may be
amended by Peoples Natural Gas Company, LLC in accord with its usual procedures upon notice
to the Debtor or his or her attorney and the Chapter 13 Trustee. Whatever sums may remain due
on the post petition account once this case has concluded will not be discharged, and remain the
liability of the Debtor.

        6.     If the counsel for the Debtor has not consented to the Order by signing below, this
Order is entered by Default subject to the Debtor's right to seek reconsideration of this Order, by
written Motion, within twenty (20) days of the date of this Order.

        7.      Unless reconsideration of this Order is timely sought, the Debtor's counsel or the
Debtor are hereby ordered to file an amended plan including Peoples Natural Gas Company, LLC
as set forth in this Order within fifteen (15) days of the date of this Order. Debtor's counsel or
Debtor shall simultaneously file an amended wage order which shall be in the amount required by
the amended plan.

       8.      The debtor's post petition account number is xxxxxxxx8273.

                                                BY THE COURT:




                                                JEFFERY A. DELLER
                                                UNITED STATES BANKRUPTCY JUDGE




 CASE ADMINISTRATOR SHALL SERVE:
      S. James Wallace, Esquire
      Albert G. Reese, Jr., Esquire
      Ronda J. Winnecour, Esquire
